DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 3/15/2021 have been entered.  In the amendment, the specification has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 2/1/2021, have been addressed. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a time of flight imaging apparatus, comprising: a plurality of sensor pixels configured to receive an external light signal modulated with an external modulation frequency; pixel circuitry configured to generate a sensor pixels output signal based on the external light signal and a reference signal having a reference frequency, wherein the sensor pixels output signal has a frequency depending on a difference between the external modulation frequency and the reference frequency; and synchronization circuitry configured to adjust the reference frequency of the reference signal based on the sensor pixels output signal. 
Independent claim 18 recites a time of flight imaging apparatus, comprising: at least one sensor pixel configured to receive a modulated light signal; pixel circuitry configured to generate a sensor pixels output signal based on a demodulation of the modulated light signal utilizing a reference signal; and synchronization circuitry configured to generate the reference signal having an adjusted reference frequency based on the sensor pixels output signal. 
Independent claim 19 recites a method for adjusting a reference frequency, the method comprising: receiving, by a plurality of sensor pixels, an external light signal modulated with an external modulation frequency; generating, by pixel circuitry, a sensor pixels output signal based on the external light signal and a reference signal having a reference frequency, wherein the sensor pixels output signal has a frequency depending on a difference between the external modulation frequency and the reference frequency; and adjusting, by synchronization circuitry, the reference frequency of the reference signal based on the sensor pixels output signal. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 18, and as recited in combination in independent claim 19 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Guo et al. (US 9,720,076), teaches a time of flight imaging system includes a light source coupled to emit light pulses to an object in response a light source modulation signal generated in response to a reference modulation signal; a control circuit is coupled to vary the pixel programming signal during a calibration mode to synchronize the light pulses emitted from the light source with the pulses of the pixel modulation signal (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 18, and as recited in combination in independent claim 19. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645